STATE OF MICHIGAN

                           COURT OF APPEALS



THOMAS S. TOTEFF,                                                   UNPUBLISHED
                                                                    August 21, 2018
               Plaintiff-Appellee,

v                                                                   No. 337182
                                                                    Oakland Circuit Court
JOSEPH H. HEMMING and LAW OFFICES OF                                LC No. 2015-147155-NM
JOSEPH H. HEMMING,

               Defendants-Appellants.


Before: SWARTZLE, P.J., and CAVANAGH and M. J. KELLY, JJ.

PER CURIAM.

        Defendants, Joseph H. Hemming and Law Offices of Joseph H. Hemming, appeal as of
right a judgment for plaintiff, Thomas Toteff, following a jury trial in this legal malpractice
action. For the reasons stated in this opinion, we reverse and remand.

                                        I. BASIC FACTS

         This legal malpractice case arises out of Hemming’s representation of plaintiff Toteff in
an underlying divorce action. Toteff contends in the present action that Hemming breached the
applicable standards of practice in regard to the settlement of the divorce case. The jury in this
legal malpractice case found in favor of Toteff, and the trial court entered a judgment in favor of
Toteff in conformance with the verdict. In the motion for a directed verdict and subsequent
motion for a judgment notwithstanding the verdict or a new trial, Hemming argued, in relevant
part, that the doctrines of judicial estoppel and collateral estoppel barred Toteff’s legal
malpractice claim. He also argued that the trial court erred by excluding court-ordered
psychological evaluations, a personal protection order (PPO), and evidence that Toteff failed to
file tax returns. The trial court denied both motions. This appeal follows.

                                     II. JUDICIAL ESTOPPEL

                                 A. STANDARD OF REVIEW

        Hemming first argues that the doctrine of judicial estoppel bars Toteff’s legal malpractice
action. The applicability of the doctrine of judicial estoppel is reviewed de novo. Spohn v Van
Dyke Pub Sch, 296 Mich. App. 470, 479; 822 NW2d 239 (2012).


                                                -1-
                                          B. ANALYSIS

         Under the doctrine of judicial estoppel, a party who “has successfully and unequivocally
asserted a position in a prior proceeding” is barred “from asserting an inconsistent one at a
subsequent proceeding.” Auto-Owners Ins Co v Harvey, 219 Mich. App. 466, 474; 556 NW2d
517 (1996). Michigan follows the prior success model of judicial estoppel, which provides that
“a party who has successfully and unequivocally asserted a position in a prior proceeding is
estopped from asserting an inconsistent position in a subsequent proceeding.” Paschke v Retool
Indus, 445 Mich. 502, 509; 519 NW2d 441 (1994) (quotation marks and citation omitted). Under
this model, “the mere assertion of inconsistent positions is not sufficient to invoke estoppel;
rather, there must be some indication that the court in the earlier proceeding accepted that party’s
position as true.” Id. at 510. “Further, in order for the doctrine of judicial estoppel to apply, the
claims must be wholly inconsistent.” Id. The doctrine “is widely viewed as a tool to be used by
the courts in impeding those litigants who would otherwise play ‘fast and loose’ with the legal
system.” Id. at 509. In Spohn, 296 Mich. App. at 489, this Court explained:

               The doctrine of judicial estoppel is driven by the important motive of
       promoting truthfulness and fair dealing in court proceedings. Judicial estoppel
       differs from such other forms of estoppel as promissory estoppel and equitable
       estoppel in that judicial estoppel focuses on the relationship between the litigant
       and the judicial system as a whole, rather than solely on the relationship between
       the parties. Of utmost importance in determining whether to apply the doctrine of
       judicial estoppel is whether the party seeking to assert an inconsistent position
       would derive an unfair advantage if not estopped. [Quotation marks and citation
       omitted.]

Thus, ultimately, the purpose of judicial estoppel “is to protect the judicial process, not the
parties.” Id.

        Hemming contends that the position Toteff took in the divorce proceedings was
inconsistent with his position in the legal malpractice case. The central theory of legal
malpractice pursued at trial was that Hemming failed to obtain sufficient information regarding
the assets at issue in the divorce case and that Hemming was therefore inadequately prepared for
the mediation that resulted in the settlement agreement in the divorce case. The record reflects
that Toteff participated in the mediation process and that he voluntarily and knowingly entered
into the settlement agreement that was the basis for the judgment of divorce. Toteff testified that
he understood and agreed to the settlement, that he understood that he could have received more
or less if the case had been tried to conclusion, and that he understood that the settlement
agreement was final and binding. Toteff also testified that he was satisfied with Hemming’s
representation of him. And, in the judgment of divorce that Toteff signed, he agreed that he was
waiving further discovery regarding assets. Thus, arguably, Toteff’s position in the divorce
proceedings—that he was satisfied with his legal representation and was entering a fair and
reasonable settlement agreement—was wholly inconsistent with his position in the legal
malpractice case—that his lawyer committed malpractice resulting in an excessive settlement
award to Toteff’s ex-wife.



                                                -2-
        Yet, technical satisfaction of the elements of judicial estoppel does not mandate its
application. Judicial estoppel is “an equitable doctrine invoked by a court at its discretion” in
order to “protect the integrity of the judicial process.” Opland v Kiesgan, 234 Mich. App. 352,
365; 594 NW2d 505 (1999) (quotation marks and citation omitted). As a result, it “should be
applied with caution to avoid impinging on the trust-seeking function of the court, because the
doctrine precludes a contradictory position without examining the truth of either statement.”
Spohn, 296 Mich. App. at 480 (quotation marks and citation omitted); see also Opland, 234 Mich
App at 363-364 (quotation marks and citation omitted) (“The doctrine of judicial estoppel is to
be applied with caution.”). As this Court explained in Opland, judicial estoppel is an
“extraordinary remedy to be invoked when a party’s inconsistent behavior will otherwise result
in a miscarriage of justice,” and “[i]t is not meant to be a technical defense for litigants seeking
to derail potentially meritorious claims . . . .” Id. at 364 (quotation marks, citations, and
alterations omitted). Rather, “[i]t is applied against litigants because of their ‘deliberate
manipulation’ of the courts.” Id., quoting Helfand v Gerson, 105 F3d 530, 536 (CA 9, 1997).
“The doctrine ‘is intended to protect the courts from being manipulated by chameleonic litigants
who seek to prevail, twice, on opposite theories.’ ” Opland, 234 Mich. App. at 364, quoting
Levinson v United States, 969 F2d 260, 264 (CA 7, 1992).

        If we were to apply the doctrine of judicial estoppel in cases such as this, a lawyer
negligently giving bad advice to his or her client would always have immunity from a
malpractice claim if that client relied on the bad advice and entered into a judicially-accepted
settlement agreement. This would, as a practical matter, result because the client entering such
an agreement would necessarily represent to the court that he or she was voluntarily entering into
the agreement and that he or she understood the terms. But, in reality, the client might have been
wholly relying on the bad legal advice he received from his lawyer. The client would then
always be estopped from raising a subsequent claim for legal malpractice because he would have
to assert a position that would be wholly inconsistent with the position he previously successfully
asserted in court. To invoke judicial estoppel under circumstances where there is evidence that
the earlier position was taken because of legal malpractice is the kind of action that would
undermine, rather than protect, the integrity of the judicial process. See Opland, 234 Mich. App.
at 364-366. Accordingly, under the circumstances present in this case, the trial court did not err
by prohibiting Hemming from using judicial estoppel as a “technical defense” to “derail [a]
potentially meritorious claim[].” See id. at 363.1




1
  We note that there is no indication on this record that Toteff is playing “fast and loose” with the
legal system. Rather, based on his presumption that his lawyer had not committed malpractice in
connection with his representation of him, Toteff agreed that the settlement agreement was fair
and reasonable. Then, when Toteff gained a factual basis to believe that his lawyer’s
representation was negligent, he brought his claim for malpractice. If the facts reflected that
Toteff knew or should have known that his lawyer was negligent in his representation of him
when he agreed to settle, then the scales would likely tip in favor barring his malpractice claim.


                                                -3-
                                III. COLLATERAL ESTOPPEL

                                 A. STANDARD OF REVIEW

         Hemming asserts that the trial court erred by declining to bar Toteff’s claim under the
doctrine of collateral estoppel. The applicability of collateral estoppel presents a question of law
that is reviewed de novo. Estes v Titus, 481 Mich. 573, 578-579; 751 NW2d 493 (2008).

                                         B. ANALYSIS

        “Collateral estoppel bars relitigation of an issue in a new action arising between the same
parties or their privies when the earlier proceeding resulted in a valid final judgment and the
issue in question was actually and necessarily determined in that prior proceeding.” Leahy v
Orion Twp, 269 Mich. App. 527, 530; 711 NW2d 438 (2006). “[C]ollateral estoppel conclusively
bars only issues actually litigated in the first action.” In re Consumers Energy Application for
Rate Increase, 291 Mich. App. 106, 122; 804 NW2d 574 (2010) (quotation marks, brackets, and
citation omitted). “To be actually litigated, a question must be put into issue by the pleadings,
submitted to the trier of fact, and determined by the trier.” Rental Props Owners Ass’n of Kent
Co v Kent Co Treasurer, 308 Mich. App. 498, 529; 866 NW2d 817 (2014). Here, the issue of
whether Hemming committed malpractice in connection with his representation of Toteff was
not actually litigated in the divorce pleadings. As a result, collateral estoppel is not applicable.

                               IV. EVIDENTIARY DECISIONS

                                 A. STANDARD OF REVIEW

         Finally, Hemming argues that the trial court abused its discretion by excluding evidence
concerning a PPO, Toteff’s failure to file income tax returns, and the psychological evaluations
of Toteff and his ex-wife. “A trial court’s decision to admit or exclude evidence is reviewed for
an abuse of discretion. An abuse of discretion occurs when the trial court chooses an outcome
falling outside the range of principled outcomes.” Edry v Adelman, 486 Mich. 634, 639; 786
NW2d 567 (2010) (citation omitted). The proponent of evidence has the burden of establishing
that it is relevant and admissible. Id.

                                         B. ANALYSIS

        MRE 401 defines “relevant evidence” as “evidence having any tendency to make the
existence of any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.” Generally, all relevant evidence is
admissible. MRE 402. Hemming challenges to the exclusion of the PPO and psychological
reports. He sought to admit these items because they contained or referred to allegations that
Toteff abused his ex-wife, which would have been relevant to the determination of fault in the
divorce case and thus to the advice rendered by Hemming regarding whether to settle the divorce
case. The fault of a party in causing the divorce is a factor in determining spousal support, Olson
v Olson, 256 Mich. App. 619, 631; 671 NW2d 64 (2003), and fault or past misconduct is also a
pertinent consideration in achieving an equitable distribution of marital property, Butler v
Simmons-Butler, 308 Mich. App. 195, 208; 863 NW2d 677 (2014). Accordingly, to the extent
that Hemming considered the allegations of abuse contained in the PPO and psychological

                                                -4-
reports in advising Toteff regarding whether to settle the divorce case, the PPO and
psychological reports were relevant to whether Hemming’s advice was proper.

        Still, under MRE 403, a trial court may exclude relevant evidence “if its probative value
is substantially outweighed by the danger of unfair prejudice . . . .” (Emphasis added). Thus,
“evidence is not inadmissible simply because it is prejudicial.” Waknin v Chamberlain, 467
Mich. 329, 334; 653 NW2d 176 (2002). “Unfair prejudice exists when marginally relevant
evidence might be given undue or preemptive weight by the jury or when it would be inequitable
to allow use of such evidence.” Allen v Owens-Corning Fiberglas Corp, 225 Mich. App. 397,
404; 571 NW2d 530 (1997). Here, the probative value of the PPO and the psychological reports
is significant, not marginal. The evidence goes directly to the issues that were relevant in the
divorce proceedings, including the property division and child custody issues. Olson, 256 Mich
App at 631; Butler, 308 Mich. App. at 208. Further, both the PPO and the psychological reports
were factors in Hemming’s decision to advise Toteff to settle, which is the central issue in the
malpractice claim. Without the PPO and the psychological reports, the jury was not given a
complete picture of the case as it appeared to Hemming when he advised Toteff to settle. Thus,
although the evidence would have clearly prejudiced Toteff, on this record, given the highly
probative value of the evidence, the trial court abused its discretion by finding that the unfair
prejudice from this evidence substantially outweighed the probative value of this evidence.

        Hemming also challenges the exclusion of evidence that Toteff did not file tax returns.
Hemming argues that the failure to file tax returns was a factor in the property distribution and
settlement because it added to the difficulty in valuing the property and highlighted the
questionable way in which Toteff managed his assets. Again, this evidence was necessary to
inform the jury about the state of the divorce case at the time that Hemming advised Toteff to
settle. As a result, it was both relevant under MRE 401 and not unfairly prejudicial under MRE
403.

        In addition, we conclude that the trial court abused its discretion by excluding the PPO
and the psychological reports on the basis of hearsay. MRE 801(c) defines “hearsay” as “a
statement, other than the one made by the declarant while testifying at the trial or hearing,
offered in evidence to prove the truth of the matter asserted.” Hearsay is inadmissible except as
otherwise provided by the rules of evidence. MRE 802. The PPO and psychological reports
were not being offered to prove the truth of the allegations that Toteff abused his ex-wife but
rather to establish that Hemming had a reasonable basis for advising Toteff to settle the divorce
case given that the abuse allegations would have been damaging to him at trial. A limiting
instruction could have been provided to ensure that the jury in this case only considered the
evidence for the purpose of determining whether Hemming’s advice to Toteff was reasonable.
“Jurors are presumed to follow their instructions . . . .” Zaremba Equip, Inc v Harco Nat’l Ins
Co, 302 Mich. App. 7, 25; 837 NW2d 686 (2013) (quotation marks and citation omitted).

        Reversed and remanded for further proceedings. We do not retain jurisdiction. No
taxable costs, as neither party has prevailed in full. MCR 7.219(A).

                                                           /s/ Brock A. Swartzle
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Michael J. Kelly

                                               -5-